Case: 3:17-cr-00078-TMR Doc #: 54 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 152

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA

Plaintiff,
-VS- Case No. 3:17-CR-78

District Judge Thomas M. Rose

ANTONE G. DORSEY,

Defendant.

 

JUDGMENT ENTRY FINDING DEFENDANT IN VIOLATION OF
SUPERVISED RELEASE AND IMPOSING SENTENCE

 

Pursuant to the record set forth in open Court on June 2, 2020, the Defendant appeared with
Counsel, and entered an admission to Violation #1 as alleged by the U.S. Probation Department in an
amended petition filed March 17, 2020. All remaining violations were withdrawn. The Court
accepted the admission and found that the Defendant had violated the conditions of his supervised
release and proceeded immediately to sentencing. The Court ORDERED that:

The Defendant is hereby committed to the custody of the United States Bureau of Prisons
to be imprisoned for a term of ninety (90) days to run concurrent to Case No. 2019CR0403 8,
Montgomery County, Ohio. No term of supervised release to follow.

The Court recommends to the Bureau of Prisons that the Defendant be accorded all allowable
presentence credit for time spent incarcerated.

The Defendant was explained his right of appeal and indicate understanding of same. The

Defendant is remanded to the custody of the U.S. Marshal.

    
  

IT IS SO ORDERED.

Date: June 2, 2020

 

 
 

ROSE, JUDGE
TED STATES DISTRICT COURT
